Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 3, 2019

                                     No. 04-18-00848-CR

                                   Eusebio CASTILLO, Jr.,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR5376A
                          Honorable Joey Contreras, Judge Presiding


                                        ORDER
        This court has received notice that appellant died on April 1, 2019. Because this appeal
was perfected before appellant’s death, and we have not yet issued a mandate, it is ORDERED
that this appeal is PERMANENTLY ABATED. See TEX. R. APP. P. 7.1(a)(2); Vargas v. State,
659 S.W.2d 422, 423 (Tex. Crim. App. 1983).

       Additionally, appellant’s appointed counsel has filed a motion to withdraw. Counsel’s
motion to withdraw is GRANTED.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court